 

Case 1:20-cv-05241-GBD Document 25 Filed 11/23/20 Page 1of1

 

 

 

 

 

 

UNITED STATES DISTRICT COURT :
SOUTHERN DISTRICT OF NEW YORK oe ‘ fu
wee ee ee eee eee ee ee ee ee ee ee ee ee eee eee x. ii
Re ws Ss
JANE DOES I-IV, : t i
g
. j
Plaintiffs, :
: ORDER
-against- :
: 20 Civ. 5241 (GBD)
HARVEY WEINSTEIN et al., :
Defendants.
xX

GEORGE B. DANIELS, United States District Judge:
The initial conference scheduled for December 9, 2020 at 10:30 am is rescheduled to 11:00

am.

Dated: New York, New York
SO ORDERED.

November 23, 2020
fara B Donde

R . DANIELS
ted States District Judge
